FILED
                             NOT FOR PUBLICATION                             DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MANUEL ANTONIO DE JESUS                          No.   14-72910
CHAVEZ-RIVERA,
                                                 Agency No. A098-896-326
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Manuel Antonio de Jesus Chavez-Rivera, a native and citizen of El

Salvador, petitions pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying his motion to reopen removal proceedings. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen, and review de novo constitutional claims. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Chavez-Rivera’s second

motion to reopen as untimely and number-barred, where Chavez-Rivera has not

established that any statutory or regulatory exception to the filing limitations

applies. See 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3) (setting forth

exceptions to the filing limitations for motions to reopen).

      Chavez-Rivera’s contentions that the BIA failed to consider relevant factors

or evidence, applied an incorrect legal standard, or otherwise failed to sufficiently

articulate its reasons for denying his motion are unsupported by the record. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      Accordingly, Chavez-Rivera’s due process claims fail. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on due

process claim).

      To the extent Chavez-Rivera now contends he is eligible for cancellation of

removal, we lack jurisdiction to consider this unexhausted contention. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review




                                           2                                       14-72910
legal claims not presented in an alien’s administrative proceedings before the

BIA.”).

      To the extent Chavez-Rivera challenges the BIA’s decision not to invoke its

sua sponte authority to reopen, we lack jurisdiction over that contention. See

Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); cf. Bonilla v.

Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      Finally, we lack jurisdiction to consider Chavez-Rivera’s request for

prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      14-72910